Honorable Carl L. Svensen, Secretary
Texas State Board of Registration
for Professional Engineers
511 Ewe11 Nalle Building
Austin 22, Texas
Dear Sir:                  Opinion No. O-6618
                           Re: Registration of an alien
                                8s Professional Engineer
                                under Art. 3271a; V.A.C.S.
Portions of your recent request for the opinion of--this
deparbment read as follows:
"Application for registration as a Professional Engineer
in Texas is contemplated by two applicants who are not
citizens of the United States.
'(9?49 9

"The question is: under the provisions of Senate Bill No.
749 can an engineer who is not a citizen of.,theUnited States
be registered as a Professional tigineer in Texas?"
There is a conflict of authority-in the B. Si on the consti-
tutionality of licensing statutes barring resident aliens
from certain types of businesses or professions. bee 2 Am.
Jur. 470. However, where the licensing statute does not ex-
clude aliens expressly or by implication we think without
question they may qualify if they fulfill all other require-
ments.
The Article governing the licensing of Professional Engineers
not only falls to.exclude aliens from registration, but in
our opinion, affirmatively evidences a legislative Intent to
permit it. Art. 327la, Sec. 12, V.A.C.3., sets out the
requirements for registration and It is.silent with respect
to any citizenship requirement. Sec. 20 sets out certain
exemptions from the provisions of the Act. Sec. 20(a) permits
temporary practice In Texas by a non-resident engineer
"provided such person Is legally qualified by registration to
practice the'said profession in his own State or Country
9 it*" (Rnphasis ours) Sec. 20(b) permits a recent resident to   -
Honorable Carl L. bvensen - page 2, O-6618



practice engineering in Texas pending the consideration of
his application for reglstration‘by the'Board, "9-u-0 provided,
that such a person is legally qualified to practice said ro-
fession in his own State or Country i+(Ii:" (Emphasis oursP .
Irethink the implication is clear from the above language, in
the absence of other legislative expressions on the question,
that lt was the intent of the Legislature to permit the
registration of aliens meeting all other requirements of the
law and we so hold. Under somewhat different statutory pro-
visions this department has held that aliens may be registered
as architects in Texas. (Opinion NO. O-4215) Also,    that
aliens are registerable as professional nurses.. See Opinion
No. 0-6306.
You have pointed out in your request that %c. 4 of the Act
prescribes citizenship as a qualification for appointment to
the Ytate Board of negistration for drofessional hngineers
while Sec. 12(e) thereof states that, "* + 9 any engineer
licensed under this Act shall be eligible to hold any
appointive engineering position with the atate of Texas."
These provisions do not effect our holding as we are bound,
in construing a statute, to harmonize its parts, if possible,
so that effect will be given to the whole. 39 Tex. Jur. 209.
Sec. 4 is a specific provision dealin with the.qualiflcatlons
of Board members only while Sec. 12(e7 is general and has
application in many situations. The specific governs the
general in so far as they conflict. 39 Tex. Jur. 212. It
is, therefore, our opinion that under Sec. 4 a member of.the
Board must be a citizen. This conclusion doee not destroy
the right of alien registrants to hold other appointive en-
gineering positions with,tLe State of Texas under the terms
of bet. 12(e). _
We hope our vieyrson this matter will be of some'assis~ance
to you.
                           Yours very .truly
                        ATTORNEY GENERAL OF TEXAS
                        a/~Eugene Alvis- - .~.,  _
                        BY
                                    Eugene Alvis
EA:sd/cg                               Assistant
APPROVED JUNE a,'1945
a/ Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee
By BBB, Chairman